Citation Nr: 1627056	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-33 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for migraines, including as secondary to the service-connected hearing loss. 

2.  Entitlement to a higher (compensable) initial rating for bilateral hearing loss.  


REPRESENTATION

The Veteran is represented by:  California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée 




ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1979 to November 1982. 
 
This matter comes before the Board of Veterans' Appeals (Board) from January 2012 and August 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial rating, and denied service connection for migraines, respectively.  

In April 2016, the Veteran testified at a Board Videoconference hearing in Oakland, California, before the undersigned Veterans Law Judge, in Washington, DC.  A transcript of that hearing has been obtained.  

The issue of a higher initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current migraine disorder.  

2.  The migraine disorder did not begin during service and is not related to active service.  

3.  The migraine disorder is not caused or chronically worsened in severity beyond a normal progression by the service-connected hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for migraines, including as secondary to service-connected bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify the Veteran regarding the above claims was satisfied in a September 2012 letter, which addressed all three service connection notice elements.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, and the Veteran was notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, a copy of the April 2016 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a VA examination in July 2013 to help assess the nature and etiology of the migraines.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file and offered opinions with supporting rationale regarding the etiology of the migraine disorder as it relates to bilateral hearing loss.  With regards to an opinion regarding direct service connection, the VA examiner specifically related the migraine disability to other nonservice-connected medical disabilities that can cause migraines, and a history of substance abuse.  Therefore, the Board finds that the July 2013 opinion is adequate.  

The Veteran testified at an April 2016 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At that hearing, the Veterans Law Judge specifically advised the Veteran of missing evidence, including evidence of a link between service and the current migraines.  See Board hearing transcript at 11.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Migraines 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; 	 (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Migraine headaches are not a "chronic disease" under 38 C.F.R. § 3.309(a), therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 	 §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran generally contends that the migraine headaches had their onset during active duty, and stated that the headaches began while working around heavy machinery and breathing in dust with a construction unit.  See April 2016 Board hearing transcript.  Alternatively, the Veteran contends the migraines are secondary to the service-connected hearing loss.  See January 2012 supplemental claim.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the migraine headaches were incurred in, caused by, or otherwise related to service.  The Board finds that the weight of the evidence does not demonstrate that the migraines began in service, and are more likely related to nonservice-connected disabilities and substance abuse.  

As discussed above, the Veteran testified at the April 2016 Board hearing that the migraine headaches began in service.  The Veteran testified that he experienced symptoms of migraines while working around loud equipment and dust, and continued to experience migraines after service.  The Veteran testified that the VA neurologist has told him that there is a great possibility that the migraines are related to service.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran has a current migraine disorder.  There is a longstanding diagnosis of and treatment for migraine headaches shown to have begun and been diagnosed after service.  See VA treatment records.  

The Board finds that the weight of the evidence demonstrates that migraine disorder did not begin during service.  Service treatment records are silent for complaints of migraines, while they simultaneously show that the Veteran did seek treatment and complain of other symptoms or disorders during service, including pain.  Notwithstanding the Veteran testified that he did not seek treatment during service for the headaches because he did not want to appear weak, and stated he never reported to sick call for any reason (see Board hearing transcript at 8), such assertion is contradicted and outweighed by the specific evidence of record that shows that the Veteran in fact sought treatment in service for various other disorders, as well as the Veteran's other post-service histories of post-service onset of headaches.  

Service treatment records show complaints of and treatment for a right shoulder dislocation and muscle sprain in April 1982, complaints of lower abdomen pain in January 1981, complaints of hearing loss in January 1981, and complaints of an upset stomach and constipation in January 1981.  Service treatment records also indicate the Veteran declined a service separation examination.  The Board finds that the service treatment records appear to be complete, and the Board notes that as the Veteran sought treatment for abdominal pain, an upset stomach and constipation, and a shoulder dislocation and sprain, it would be expected that the Veteran seek treatment for reoccurring migraine headaches.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

Additionally, review of post-service VA treatment records reveals that the Veteran has indicated multiple and inconsistent dates of onset of the migraine headaches.  A September 2009 VA treatment record notes that the Veteran reported a history of migraine headache symptoms beginning as a teenager.  A December 2006 VA treatment record indicates the Veteran reported symptoms of migraine headaches beginning at age 13.  A June 2006 VA treatment record indicates that the Veteran reported symptoms of migraines dating back to his preteen years.  A November 2001 VA treatment record reveals the Veteran reported a history of migraines related to a post-service auto accident several weeks prior.  While the Board does not find that the presumption of soundness is rebutted and the onset of migraines was prior to service, these inconsistencies in the record weigh against the Veteran's credibility as to the assertion of the onset of migraine symptoms in service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Based on review of the medical and lay evidence, the Board finds that the weight of the evidence demonstrates that the migraines were not incurred in service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board is not only relying on the absence of a documented in-service injury when making this finding, but also the Veteran's report of other illnesses during service without reporting migraines, and the inconsistent statements regarding the onset of the migraine disability, including more probative histories the Veteran gave after service for treatment purposes, and medical opinion evidence relating the post-service onset of headaches to post-service causative factors.  

The Board further finds that the weight of the competent evidence demonstrates that the current migraine disability is not otherwise related to active service.  As stated above, the Board finds that the Veteran's reports of an in-service onset of migraines, while competent, are not credible, based on the in-service treatment for other illnesses, such as an upset stomach, but no treatment for migraines, and later statements and histories made for treatment purposes to VA physicians.

In July 2013, the Veteran was afforded a VA examination to help assess the etiology of the migraine disability.  At that time, the VA examiner opined that the Veteran has a host of nonservice-connected medical issues and substance abuse that can cause migraine headaches.  An October 2000 VA treatment record indicates that the migraine disorder includes "rebound headaches" related to post-service drug and medication use and overuse.  An August 2015 VA treatment record from the neurology clinic relates the current migraine headaches to medication overuse and sleep impairment (possible sleep apnea).  While the Veteran testified that the treating VA neurologist indicated that the migraines may be related to service, review of VA treatment records does not show any nexus opinion from the VA neurologist that relates the current migraine disability to active service.  

The Board additionally finds that the weight of the evidence is against a finding that the migraine disorder is caused by or aggravated by the service-connected hearing loss.  As discussed above, the July 2013 VA examiner opined that the migraines were more likely caused by nonservice-connected medical disabilities and substance abuse, and the migraines are not due to or the result of the hearing loss.  The VA examiner stated that hearing loss is not a known disability that specifically causes migraines, and there is no method to determine whether hearing loss aggravates migraines.  The Board finds this opinion to have high probative value, as the VA examiner reviewed the claims file, including the Veteran's full medical history, and provided an opinion with supporting rationale.  Furthermore, there is no opinion to the contrary of record.  

The only evidence suggesting a relationship between the migraines and service or the service-connected hearing loss is the Veteran's general contentions, and the Board finds that the Veteran, under the particular facts of this case, which include no in service onset and no continuous post-service symptoms, to not be competent to provide an opinion as to any nexus under these facts.  The etiology of migraines is a complex medical etiological question involving requiring specialized knowledge of neurological system, and knowledge of possible etiologies of migraines, including with explanation as to how such disorder is related to service or hearing loss in the absence of an in-service injury or treatment, or chronic or continuous symptoms in and since service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not capable of lay observation).  Therefore, the Veteran's lay statements alone in this case are not sufficient to establish a nexus between service or the service-connected hearing loss and the current migraine disorder, and, further, are outweighed by the other medical opinion relating headaches to post-service etiologies. 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the migraine headaches were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  The Board additionally finds that the migraines are not secondary to the service-connected hearing loss.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A.	 § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for migraines is denied.  


REMAND

Initial Rating for Bilateral Hearing Loss 

At the April 2016 Board hearing, the Veteran testified that on March 15, 2016 he had an audiogram preformed at the VA Medical Center; however, this audiogram is not of record.  Furthermore, review of VA treatment records from October 17, 2011 show VA treatment for hearing loss; nonetheless, no VA audiograms have been associated with the claims file.  Therefore, a remand is necessary to obtain these reported VA treatment records.  38 U.S.C.A. § 5103A.  

Accordingly, the issue of a higher initial rating for bilateral hearing loss is REMANDED for the following action:
	
1.  Obtain VA treatment records that have not previously been associated with the claims file, including all VA audiograms from October 17, 2011.  

2.  Then, readjudicate the issue of a higher initial rating for bilateral hearing loss.  If the benefit sought on appeal remains denied, provided the Veteran and representative with a supplemental statement of the case, and allow an appropriate amount of time for response before returning to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


